UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	October 31, 2012 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/12 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (3.6%) General Dynamics Corp. 71,500 $4,867,720 Honeywell International, Inc. 230,200 14,097,448 L-3 Communications Holdings, Inc. 105,300 7,771,140 Northrop Grumman Corp. 84,200 5,783,698 Raytheon Co. 64,600 3,653,776 Textron, Inc. 115,400 2,909,234 United Technologies Corp. 124,900 9,762,184 Air freight and logistics (0.4%) FedEx Corp. 58,500 5,381,415 Airlines (0.5%) Southwest Airlines Co. (S) 390,600 3,445,092 Spirit Airlines, Inc. (NON) 199,165 3,495,346 Auto components (0.4%) Autoliv, Inc. (Sweden) (S) 48,200 2,776,320 TRW Automotive Holdings Corp. (NON) 68,211 3,172,494 Automobiles (0.5%) Ford Motor Co. (S) 577,400 6,443,784 Beverages (2.1%) Coca-Cola Co. (The) 270,600 10,060,908 Coca-Cola Enterprises, Inc. 310,500 9,762,120 PepsiCo, Inc. 129,100 8,938,884 Biotechnology (1.0%) Amgen, Inc. 104,500 9,043,953 Gilead Sciences, Inc. (NON) 74,700 5,016,852 Building products (0.4%) Fortune Brands Home & Security, Inc. (NON) 115,064 3,272,420 Masco Corp. (S) 165,400 2,495,886 Capital markets (2.6%) Ameriprise Financial, Inc. 71,700 4,185,129 Apollo Global Management, LLC. Class A 184,700 2,805,593 Bank of New York Mellon Corp. (The) (S) 203,700 5,033,427 Goldman Sachs Group, Inc. (The) 92,100 11,272,119 Manning & Napier, Inc. (S) 152,551 1,984,689 Morgan Stanley 209,000 3,632,420 State Street Corp. 158,100 7,046,517 Chemicals (2.3%) Celanese Corp. Ser. A 72,500 2,754,275 CF Industries Holdings, Inc. 19,600 4,021,724 Dow Chemical Co. (The) (S) 142,643 4,179,440 Eastman Chemical Co. 39,700 2,351,828 Huntsman Corp. (S) 184,221 2,770,684 LyondellBasell Industries NV Class A (Netherlands) 56,700 3,027,213 Monsanto Co. 85,300 7,341,771 Tronox, Ltd. Class A 81,500 1,661,785 W.R. Grace & Co. (NON) 51,000 3,272,160 Commercial banks (3.7%) Capital Bank Financial Corp. Class A (NON) 255,660 4,481,720 First Southern Bancorp, Inc. Class B (F) (NON) 112,320 896,314 National Bank Holdings Corp. Class A (NON) 73,400 1,394,600 National Bank Holdings Corp. 144A Class A (F) (NON) 159,300 2,724,030 PNC Financial Services Group, Inc. 93,871 5,462,353 Regions Financial Corp. 523,100 3,410,612 SunTrust Banks, Inc. 111,700 3,038,240 U.S. Bancorp 240,700 7,993,647 Wells Fargo & Co. 626,698 21,113,456 Commercial services and supplies (0.8%) ADT Corp. (The) (NON) 74,900 3,109,099 Tyco International, Ltd. 300,400 8,071,748 Communications equipment (2.0%) Cisco Systems, Inc. 922,400 15,809,936 Qualcomm, Inc. 187,600 10,988,670 Computers and peripherals (5.6%) Apple, Inc. 100,367 59,728,402 EMC Corp. (NON) 405,800 9,909,636 Hewlett-Packard Co. 221,140 3,062,789 SanDisk Corp. (NON) 74,999 3,131,958 Construction and engineering (0.2%) Fluor Corp. 48,700 2,719,895 Consumer finance (0.9%) Capital One Financial Corp. 100,515 6,047,988 Discover Financial Services 170,500 6,990,500 Containers and packaging (0.2%) Bemis Co., Inc. (S) 78,500 2,594,425 Diversified financial services (3.6%) Bank of America Corp. 868,642 8,095,743 Citigroup, Inc. 179,380 6,707,018 JPMorgan Chase & Co. 774,873 32,296,707 Nasdaq OMX Group, Inc. (The) 88,100 2,097,661 Diversified telecommunication services (2.2%) AT&T, Inc. (S) 394,005 13,628,633 Iridium Communications, Inc. (NON) (S) 506,197 3,740,796 Verizon Communications, Inc. 272,700 12,173,328 Electric utilities (0.7%) Edison International 114,300 5,365,242 Entergy Corp. (S) 61,200 4,441,896 Electrical equipment (0.2%) Thermon Group Holdings, Inc. (NON) 115,135 2,859,953 Energy equipment and services (1.3%) Cameron International Corp. (NON) 64,500 3,266,280 Nabors Industries, Ltd. (NON) (S) 282,400 3,809,576 Schlumberger, Ltd. 145,624 10,125,237 Food and staples retail (3.1%) Chefs' Warehouse, Inc. (The) (NON) 97,699 1,508,473 Costco Wholesale Corp. 42,200 4,153,746 CVS Caremark Corp. 216,810 10,059,984 Kroger Co. (The) (S) 261,700 6,600,074 Safeway, Inc. (S) 159,700 2,604,707 Wal-Mart Stores, Inc. (S) 172,900 12,970,958 Walgreen Co. 115,900 4,083,157 Food products (0.7%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) 461,604 3,715,912 Mead Johnson Nutrition Co. 31,200 1,923,792 Post Holdings, Inc. (NON) 107,297 3,385,220 Health-care equipment and supplies (2.3%) Baxter International, Inc. 121,800 7,628,334 Becton, Dickinson and Co. (S) 33,900 2,565,552 Covidien PLC 133,900 7,357,805 Medtronic, Inc. (S) 134,500 5,592,510 Stryker Corp. 58,700 3,087,620 Zimmer Holdings, Inc. (S) 78,300 5,027,643 Health-care providers and services (2.3%) Aetna, Inc. 180,131 7,871,725 HCA Holdings, Inc. (S) 129,500 3,679,095 McKesson Corp. 94,400 8,808,464 UnitedHealth Group, Inc. 182,500 10,220,000 Hotels, restaurants, and leisure (1.1%) Ignite Restaurant Group, Inc. (NON) 99,800 1,143,708 McDonald's Corp. 88,200 7,655,760 Red Robin Gourmet Burgers, Inc. (NON) (S) 67,100 2,241,140 Wyndham Worldwide Corp. 75,600 3,810,240 Household durables (0.3%) Garmin, Ltd. (S) 66,000 2,507,340 Jarden Corp. (S) 38,300 1,907,340 Household products (1.8%) Colgate-Palmolive Co. 70,000 7,347,200 Energizer Holdings, Inc. 35,700 2,605,029 Procter & Gamble Co. (The) 210,300 14,561,172 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 442,200 4,620,990 Calpine Corp. (NON) 230,967 4,065,019 NRG Energy, Inc. (S) 96,800 2,087,008 Industrial conglomerates (1.0%) General Electric Co. 616,700 12,987,702 Insurance (4.0%) ACE, Ltd. 76,600 6,024,590 Aflac, Inc. 54,800 2,727,944 Allstate Corp. (The) 84,700 3,386,306 American International Group, Inc. (NON) 208,100 7,268,933 Berkshire Hathaway, Inc. Class B (NON) 44,280 3,823,578 Hartford Financial Services Group, Inc. (The) (S) 191,400 4,155,294 MetLife, Inc. 264,766 9,396,545 Prudential Financial, Inc. 160,700 9,167,935 Travelers Cos., Inc. (The) 111,000 7,874,340 Internet and catalog retail (0.6%) Amazon.com, Inc. (NON) 15,900 3,701,838 Priceline.com, Inc. (NON) 8,200 4,704,914 Internet software and services (1.9%) eBay, Inc. (NON) 137,300 6,630,217 ExactTarget, Inc. (NON) (S) 106,500 2,483,580 Google, Inc. Class A (NON) 25,029 17,013,963 IT Services (3.7%) Accenture PLC Class A 116,363 7,844,030 Alliance Data Systems Corp. (NON) (S) 24,900 3,561,945 Computer Sciences Corp. 182,600 5,560,170 Fidelity National Information Services, Inc. 86,300 2,836,681 IBM Corp. 106,200 20,659,086 Total Systems Services, Inc. 112,100 2,521,129 Unisys Corp. (NON) 74,880 1,276,704 Visa, Inc. Class A (S) 41,800 5,800,168 Life sciences tools and services (0.4%) Illumina, Inc. (NON) (S) 65,900 3,130,909 PerkinElmer, Inc. 96,100 2,972,373 Machinery (1.7%) Caterpillar, Inc. 30,500 2,586,705 CNH Global NV (Netherlands) (NON) (S) 58,500 2,620,800 Flowserve Corp. 19,100 2,587,859 Illinois Tool Works, Inc. 59,600 3,655,268 Ingersoll-Rand PLC 68,100 3,202,743 Parker Hannifin Corp. (S) 74,700 5,875,902 Timken Co. 72,500 2,863,025 Media (4.4%) Comcast Corp. Class A 480,700 18,031,057 DIRECTV (NON) 64,400 3,291,484 DISH Network Corp. Class A 163,000 5,807,690 Gannett Co., Inc. (S) 228,600 3,863,340 Interpublic Group of Companies, Inc. (The) 250,074 2,525,747 Omnicom Group, Inc. (S) 65,600 3,142,896 Time Warner Cable, Inc. 73,000 7,235,030 Time Warner, Inc. 126,500 5,496,425 Walt Disney Co. (The) 211,000 10,353,770 Metals and mining (0.8%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 105,000 4,082,400 Teck Resources, Ltd. Class B (Canada) (S) 112,300 3,580,124 Walter Energy, Inc. 73,600 2,573,056 Multi-utilities (0.8%) Ameren Corp. 229,028 7,530,441 CenterPoint Energy, Inc. 157,000 3,402,190 Multiline retail (1.2%) Macy's, Inc. 192,100 7,313,247 Target Corp. 150,600 9,600,750 Office electronics (0.2%) Xerox Corp. 398,100 2,563,764 Oil, gas, and consumable fuels (10.2%) Alpha Natural Resources, Inc. (NON) (S) 325,603 2,790,418 Apache Corp. 69,000 5,709,750 Chevron Corp. 315,200 34,738,192 ConocoPhillips 96,900 5,605,665 Denbury Resources, Inc. (NON) 102,800 1,575,924 Exxon Mobil Corp. (S) 423,762 38,634,382 Lehigh Gas Partners LP (NON) 64,036 1,334,510 Linn Co., LLC (NON) 107,428 4,177,875 LRR Energy LP 307,972 5,953,099 Marathon Oil Corp. 175,500 5,275,530 Noble Energy, Inc. 31,400 2,983,314 Occidental Petroleum Corp. 79,500 6,277,320 Oiltanking Partners LP (Units) 125,119 4,384,170 Phillips 66 64,900 3,060,684 Royal Dutch Shell PLC ADR (United Kingdom) 128,789 8,819,471 Suncor Energy, Inc. (Canada) 139,300 4,683,266 Valero Energy Corp. 99,600 2,898,360 Paper and forest products (0.2%) International Paper Co. (S) 67,300 2,411,359 Personal products (0.4%) Avon Products, Inc. 200,300 3,102,647 Herbalife, Ltd. (S) 33,765 1,733,833 Pharmaceuticals (7.2%) Abbott Laboratories 162,800 10,666,656 Allergan, Inc. 31,800 2,859,456 Eli Lilly & Co. 176,400 8,578,332 Johnson & Johnson (S) 296,600 21,005,212 Merck & Co., Inc. 470,200 21,455,226 Pfizer, Inc. 1,363,326 33,905,918 Professional services (0.2%) Equifax, Inc. 49,200 2,461,968 Real estate investment trusts (REITs) (0.4%) Terreno Realty Corp. 58,874 898,417 Weyerhaeuser Co. 155,600 4,308,564 Road and rail (0.8%) Canadian National Railway Co. (Canada) (S) 37,700 3,256,526 Union Pacific Corp. 57,600 7,086,528 Semiconductors and semiconductor equipment (1.2%) Applied Materials, Inc. 209,700 2,222,820 Intel Corp. (S) 360,500 7,795,813 NXP Semiconductor NV (Netherlands) (NON) 88,900 2,156,714 Texas Instruments, Inc. 139,900 3,929,791 Software (4.4%) CA, Inc. 111,000 2,499,720 Microsoft Corp. 1,123,200 32,050,512 Oracle Corp. 704,000 21,859,200 Symantec Corp. (NON) 217,600 3,958,144 Specialty retail (1.8%) Best Buy Co., Inc. (S) 141,000 2,144,610 Foot Locker, Inc. (S) 106,400 3,564,400 Home Depot, Inc. (The) 187,600 11,514,888 PetSmart, Inc. 35,300 2,343,567 TJX Cos., Inc. (The) 112,300 4,675,049 Textiles, apparel, and luxury goods (0.3%) Coach, Inc. 69,400 3,889,870 Tobacco (2.4%) Lorillard, Inc. 29,500 3,422,295 Philip Morris International, Inc. 332,800 29,472,763 Trading companies and distributors (0.2%) Air Lease Corp. (NON) 107,750 2,243,355 Wireless telecommunication services (0.3%) MetroPCS Communications, Inc. (NON) 154,300 1,575,403 Sprint Nextel Corp. (NON) 380,900 2,110,186 Total common stocks (cost $1,224,534,997) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 41,340 $4,239,830 Iridium Communications, Inc. 144A $7.00 cv. pfd. 43,500 4,518,563 Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 878,544 Total convertible preferred stocks (cost $10,317,180) INVESTMENT COMPANIES (0.7%) (a) Shares Value Market Vectors Semiconductor ETF (NON) (S) 124,400 $3,867,596 SPDR S&P Homebuilders ETF (S) 209,800 5,454,800 Total investment companies (cost $7,473,554) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) (NON) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (10.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 134,021,333 $134,021,333 Putnam Money Market Liquidity Fund 0.16% (AFF) 6,231,515 6,231,515 Total short-term investments (cost $140,252,848) TOTAL INVESTMENTS Total investments (cost $1,382,770,579) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,358,683,280. (b) The aggregate identified cost on a tax basis is $1,386,646,186, resulting in gross unrealized appreciation and depreciation of $205,439,672 and $97,147,165, respectively, or net unrealized appreciation of $108,292,507. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $192,000, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $10,906,016 $52,875,166 $57,549,667 $2,057 $6,231,515 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $131,643,421. The fund received cash collateral of $134,021,333, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $144,858,698 $— $— Consumer staples 142,012,874 — — Energy 156,103,023 — — Financials 204,122,585 — 3,620,344 Health care 180,473,635 — — Industrials 135,124,435 — — Information technology 257,855,542 — — Materials 46,622,244 — — Telecommunication services 33,228,346 — — Utilities 31,512,786 — — Total common stocks — Convertible preferred stocks — 9,636,937 — Investment companies 9,322,396 — — Preferred stocks — — 192,000 Short-term investments 6,231,515 134,021,333 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 28, 2012
